Citation Nr: 0619768	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1957.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the above 
Department of Veterans' Affairs (VA), Regional Office (RO).  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  A chronic bilateral hearing loss disability resulting 
from service has not been demonstrated, nor was sensorineural 
hearing loss manifested within one year after separation.

2.  Tinnitus resulting from the veteran's service has not 
been demonstrated, nor was tinnitus manifested within one 
year after separation.

3.  A chronic headache disorder related to the veteran's 
service has not been demonstrated.

4.  Chronic sinusitis related to the veteran's service has 
not been demonstrated.

5.  A respiratory disability related to the veteran's service 
has not been demonstrated.




CONCLUSIONS OF LAW

1.  A chronic bilateral hearing loss disability was not 
incurred in or aggravated by service, and a sensorineural 
hearing loss disability may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2005).

3.  Chronic headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110,1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

4.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110,1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

5.  A chronic respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110,1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was not done.  However, as discussed 
below, the Board finds that the VCAA notification provided to 
the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In October 2002 and May 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of a 
detailed October 2002 statement of the case (SOC) and October 
2005 and February 2006 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the October 2002 SOC and October 
2005 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

Service connection for a hearing loss disability and/or 
tinnitus may be granted if the disability results from 
disease or injury incurred in or aggravated by service.  Even 
if there is no record of organic disease of the nervous 
system (e.g., sensorineural hearing loss or tinnitus) in 
service, its incurrence coincident with service will be 
presumed if it was manifested to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000 or 4000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies at 500, 1000, 2000, 3000 or 4000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Bilateral hearing loss

The veteran asserts that he was exposed to loud noises in 
service which caused him to suffer from a current bilateral 
hearing loss.  He states that he was exposed to the sounds of 
firearms, machine guns, missile launchers, heavy artillery, 
and electrical generators.  After service, he was exposed to 
factory noise, machine shop noise, pipe fitters, electrical 
generators, and chainsaws.

The service medical records (SMRs) reveal that his hearing 
was normal to whisper testing during both the January 1954 
entrance examination and the December 1957 separation 
examination.  There were no complaints about his hearing made 
during service.  

The veteran was examined by a private audiologist in May 
2003.  He stated that he had been exposed to loud noises in 
service without ear protection.  He also had post-service 
workplace exposure.  The audiological examination revealed 
mild to moderate hearing loss in both ears.  The physician 
stated that the hearing loss configuration was consistent 
with those exposed to excessive noise.

VA examined the veteran in January 2005.  The examiner noted 
that he had passed whisper tests conducted at the time of his 
entrance and separation from service.  The examination found 
bilateral mild to moderate sensorineural hearing loss.  The 
veteran noted the gradual onset of hearing loss five to six 
years before.  The examiner noted that the veteran's hearing 
loss had begun some 40 years after his separation from 
service, and that he also had experienced significant post-
service noise exposure.  Based upon this evidence, the 
examiner concluded that the veteran's military noise exposure 
had not contributed to the development of a hearing loss.

After a careful review of the evidence of record, the Board 
finds that service connection for a bilateral hearing loss 
disability is not warranted.  There is no indication in the 
objective medical record that hearing loss was present either 
in service or to a compensable degree within one year of his 
separation.  Moreover, the VA examiner concluded, after 
reviewing all the evidence, to include the service medical 
records, that the veteran's current hearing loss is not 
related to noise exposure experienced over 40 years ago in 
the service.  As a consequence, it cannot be found that 
entitlement to service connection for a bilateral hearing 
loss has been established.

B.  Tinnitus

The veteran's service medical records do not show any 
complaints of or treatment for tinnitus.  His January 1954 
entrance examination and his December 1957 separation 
examination do not refer to this disorder.

In May 2003, the veteran was examined by a private 
audiologist, and reported that he had constant bilateral 
tinnitus.

In January 2005, the veteran was examined by VA.  He stated 
that his tinnitus had begun approximately three years before.  
He said that it occurred daily, mainly in the left ear; it 
made it difficult for him to sleep.  The examiner noted that 
this condition had not begun until some 40 years after the 
veteran's separation from service; his post-service noise 
exposure was also noted.  Based on this evidence, the 
examiner opined that the veteran's tinnitus was not related 
to his military noise exposure.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for tinnitus is not 
warranted.  There is no indication that this condition was 
present either in service or to a compensable degree within 
one year of his separation, nor is there any objective 
evidence that his currently diagnosed tinnitus is related to 
his period of service.  Rather, the evidence, namely the 
opinion of the VA examiner who reviewed all the veteran's 
records, indicates that there is no causal relationship 
between any in-service noise exposure and the development of 
tinnitus some 40 years following his release from service.  
As a consequence, service connection is not established by 
the record.

C.  Headaches

The veteran's January 1954 entrance examination was negative 
for complaints of headaches.  The only reference made to 
headaches was made in March 1954; he also noted a sore throat 
and coughing.  At the time of the December 1957 separation 
examination, he checked "No" as to any complaints of 
frequent headaches, and the objective clinical examination 
was within normal limits.

Upon VA examination in May 2005, the veteran claimed that he 
had suffered a closed head injury, with brief loss of 
consciousness, in a motor vehicle accident in either 1954 or 
1955.  He indicated that he had not sought any medical 
treatment after the accident, although at some point after 
the accident he had begun to get headaches.  While these were 
reportedly associated with blurred vision, he denied having 
sought any treatment for them in service.  He claimed that he 
had received treatment some 20 to 30 years before, but that 
he could no longer recall the details.  The headaches had 
increased in frequency over the past five years.  He 
described them as throbbing in nature, occurring in the 
frontal temporal region.  He said they would be accompanied 
by blurred vision, photophobia, and phonophobia, but there 
was no aura.  The neurological evaluation was within normal 
limits.  The examiner noted that there were no obvious 
stigmata of a prior injury to the cranial area, and no 
palpable nodularity, tenderness, or erythema of the temporal 
area.  There were also no secondary sequelae of a head 
injury, such as depression.  The examiner diagnosed vascular 
headaches, moderate, with a history of a relationship to a 
head trauma.  However, it was noted that there were no 
contemporaneous records of any such head trauma in the 
service medical records.

The veteran also alleged that his headaches were related to 
exposure to carbon tetrachloride, which he stated he had used 
in service to clean cables.  He submitted articles which 
noted various health concerns related to such exposure.  
Headaches were noted therein to be a possible problem related 
to exposure.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a chronic headache 
disorder has not been established.  There was only one 
suggestion of a headache in service, which was related to an 
upper respiratory infection. There was no suggestion that the 
veteran was suffering from a chronic headache disorder.  The 
veteran asserts that his headaches are related to a motor 
vehicle accident experienced in service in either 1954 or 
1955.  However, there is no objective indication in the SMRs 
that any such motor vehicle accident occurred.  There is no 
evidence that he sought treatment for any injuries sustained 
in an accident in service.  The examiner in 2005 could find 
no stigmata typical of a prior head injury.  Moreover, at the 
time of his separation from service in 1957, the veteran 
denied having any headaches, and the examination was 
completely normal.  

Finally, the veteran has contended that in-service exposure 
to carbon tetrachloride caused his headaches.  However, there 
is no documentatary evidence that the veteran was ever 
exposed to this chemical, nor is there any opinion relating 
his headaches to any chemical exposure.  While the veteran 
may now experience recurring headaches, there is no objective 
evidence of record that these have been etiologically related 
to his period of service.  Moreover, we understand that he 
believes such a connection exists, he is not competent, as a 
layperson, to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
service connection cannot be awarded.

D.  Sinusitis

The SMRs contain a notation of bilateral maxillary sinusitis 
in June 1955.  On a January 1957 examination, the veteran 
checked "Yes" next to sinusitis.  He complained of chronic 
nasal congestion, a runny nose, and post-nasal drip for the 
past two years.  These complaints were aggravated by a dusty 
environment.  On the December 1957 separation examination, he 
checked "No" next to sinusitis, although he did complain of 
"hay fever."  No skin tests had ever been done.  The 
examination was within normal limits.

On VA examination in May 2005.  He stated that the trouble 
with his sinuses had begun in service.  He was unsure of his 
symptoms, although he stated that he had occasional clear 
rhinorrhea and post-nasal drip.  He denied any dull pain, 
purulent discharge, facial pressure, or pain over the 
sinuses.  He said that he had been treated with antibiotics 
for a sinus infection in the past, although he could not 
recall the symptoms associated with this infection.  The 
objective examination found boggy nasal mucosa and enlarged 
inferior turbinates.  No purulence was present.  The 
impression was that it was unclear that the veteran even had 
sinusitis; his symptoms sounded more like allergic rhinitis.  
He did not report the classic symptoms of chronic sinusitis, 
and there was no evidence on examination of the existence of 
sinusitis.

The veteran also submitted articles concerning carbon 
tetrachloride and the physical complaints related to exposure 
to this chemical.  These materials noted that various 
respiratory problems could be related to such exposure.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for sinusitis 
has not been established.  While there was one reference to 
sinusitis in the service medical records in 1955, the record 
does not indicate that this constituted the onset of a 
chronic disorder, particularly given the lack of any post-
service treatment for sinusitis and in light of the May 2005 
VA examination which did not find any evidence that this 
disorder was currently present.  Therefore, it cannot be 
found that the veteran currently has chronic sinusitis that 
had its onset during service, and service connection cannot 
be awarded.

The veteran has also claimed that he was exposed to carbon 
tetrachloride during service and that this exposure resulted 
in the development of sinusitis.  There is, however, no 
objective evidence of record that the veteran has sinusitis, 
or that he was exposed to this chemical during service.  
However, even if the veteran had been so exposed and had 
sinusitis, there is no objective evidence of record that 
suggests a causal connection between the two.  We acknowledge 
that the veteran believes such a connection exits, but he is 
not competent, as a layperson, to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, supra.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for sinusitis.

E.  Respiratory disability

The service medical records indicate that the veteran was 
treated for a chest and head cold in December 1954.  A 
January 1957 examination noted that his respiratory system 
was within normal limits.  On his December 1957 separation 
examination, he had checked "Yes" next to frequent colds.  
However, the objective clinical evaluation identified no 
respiratory disorder.

In 2003 and 2004, the veteran was treated on an outpatient 
basis by VA for asthma.  There was also some suggestion that 
he had chronic obstructive pulmonary disease (COPD).  

VA examined the veteran in May 2005.  The examiner referred 
to the veteran's statement at the time of separation from 
service that he had frequent colds, with a constant cough and 
hay fever.  A private physician had told him that the climate 
was responsible for his complaints.  It was noted that he 
currently has asthma, and also perhaps COPD.  He complained 
of nasal congestion and a frequent dry cough.  The 
examination noted no dyspnea.  Auscultation of the lungs 
revealed multiple bilateral basilar wheezes, with 
accumulation at the left base.  There were no rhonchi or 
rales present.  The diagnoses were allergies and probably 
asthma.

The veteran also submitted articles concerning carbon 
tetrachloride and the physical complaints related to exposure 
to this chemical.  They noted that various respiratory 
problems could be related to such exposure.

After a careful review of the evidence of record, it is found 
that service connection for a chronic respiratory disability 
is not warranted.  While the veteran had been treated for 
head and chest colds in service, there is no indication that 
these resulted in the development of a chronic respiratory 
disorder.  Asthma and possible COPD were not diagnosed until 
some 50 years after his separation from service, and this 
lack of symptomatology after discharge from service militates 
against a finding that the complaints in service were chronic 
in nature.  Moreover, there is no objective medical opinion 
of record that suggests a relationship between the acute 
complaints in service and any currently diagnosed asthma and 
COPD.  Therefore, entitlement to service connection has not 
been established.

The veteran has also asserted that he was exposed to carbon 
tetrachloride during service and that this exposure resulted 
in the development of a chronic respiratory disorder.  
However, there is no objective evidence of record that the 
veteran was exposed to this chemical during service.  
However, even if he had been so exposed, there is no 
objective evidence of record that suggests a causal 
connection between any such exposure and the development of 
asthma and COPD some 50 years after his separation from 
service.  As noted above, the veteran is not competent, as a 
layperson, to render an opinion as to medical causation.  See 
Espiritu, supra.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a chronic respiratory disability.

ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a respiratory 
disability is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


